  4:15-cr-03107-JMG-CRZ Doc # 83 Filed: 09/30/20 Page 1 of 1 - Page ID # 252




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  4:15CR3107

      vs.
                                                              RELEASE ORDER
MARLON ROMERE RUPERT,

                      Defendant.



      The defendant is released subject to the following:

      1)     The defendant shall appear at his revocation hearing scheduled for
             December 4, 2020 at 3:00 p.m. before the Honorable John M. Gerrard, in
             Courtroom 1, United States Courthouse and Federal Building, 100
             Centennial Mall North, Lincoln, Nebraska.


      2)     The defendant shall comply with all terms and conditions of supervised
             release which were imposed at sentencing.



September 30, 2020.
                                                   BY THE COURT:
                                                   s/ Cheryl R. Zwart
                                                   United States Magistrate Judge
